Citation Nr: 1644077	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), also claimed as heartburn and gastrointestinal problems/shrunken esophagus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant







INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This case was previously before the Board in June 2011 and November 2013 when it was remanded for additional development.  The case is once again before the Board.


FINDING OF FACT

Competent and probative medical evidence indicates the Veteran's GERD existed prior to service but was aggravated beyond normal progression by service.  


CONCLUSION OF LAW

The criteria for establishing service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders   noted at the time of the examination, acceptance, and enrollment, or where clear     and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1111 presumption, the claim is one for service connection, not aggravation.  Id.   

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims service connection for GERD.  His service entrance physical examination revealed no abnormalities.  On his entrance Report of Medical History in April 1967, the Veteran reported having frequent indigestion, but he indicated that he had not had indigestion for two months prior to the examination and had not required medication for this condition.  During service the Veteran had treatment for stomach pain and epigastric distress.  His separation physical examination was normal, but he reported having stomach, liver or intestinal trouble on the Report of Medical History.  He denied frequent indigestion at that time.  

VA treatment records dated from 2000 to 2009 document the Veteran's complaints of heartburn and of food sticking in his esophagus.  A VA barium study in April 2001 revealed the Veteran had a sliding hiatal hernia with GERD associated with peptic stricture of the distal esophagus.  

VA medical opinions from July 2011 and June 2014 indicated that the Veteran's gastrointestinal disorder clearly preexisted service because the Veteran had indigestion symptoms prior to military service, although the Veteran's report of no symptoms for two months prior to service and denial of taking medication at that time were not fully addressed by the examiners. 

An opinion from a Veterans Health Administration physician was requested by the Board in August 2016, and an opinion was provided in October 2016.  Following review of the claims file, the physician stated that the pathophysiology and medical course of the Veteran's GERD likely began prior to service, but that the condition was aggravated by his military service.  He stated that GERD is a chronic disorder and the Veteran's GERD has followed a common clinical course which he believes was accelerated by the military diet in the field and in garrison, and the non-availability of effective medical treatments at that time.  The physician explained that after the Veteran's service there were major advances in the treatment of GERD from simple antacids to H2 blockers and finally proton pump inhibitors.  The physician summarized that the Veteran had pre-existing GERD made worse during his military service and developing over time to severe GERD with narrowing of the esophagus and dysphagia. 

Upon review of the record, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's pre-existing gastrointestinal disability was aggravated by service.  Accordingly, the Board will resolve all doubt in the Veteran's favor, and find that service connection for GERD is warranted.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


